        Case 2:20-cv-00024-BSM Document 11 Filed 08/21/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

MICHAEL RAYMOND THOMPSON                                                    PLAINTIFF

v.                          Case No. 2:20-cv-00024 BSM

DWAYNE HENDRIX, Warden, FCI                                                DEFENDANT

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Patricia S. Harris [Doc. No. 10] has been received. After carefully reviewing the

record, the RD is adopted, and this case is dismissed without prejudice.

              IT IS SO ORDERED this 21st day of August, 2020.




                                                  UNITED STATES DISTRICT JUDGE
